Archer, J.
delivered the opinion of the court. The áp 1 pedants’ counsel have urged three grounds for the reversal of the decree in this case:
. 1. That by the bill a' discretion is vested in the respondents, with which the chancellor should not interfere,without evidence of an abuse of such discretion, and that there is no such evidencé in the record. -
2. That the chancellor, has charged compound interest»'
3. That Deborah Edwards, Eliza Dorsey and Evelina Dorsey, should have been made parties.
The first objection cannot be supported. The court are of opinion, that the executors, so far as regards Mrs. Catlett, have been unmindful of the trust reposed in them by the will. One of them has been so entirely inattentive to the wants of the complainant, that he has placed reliance upon the vague information of others, without giving himself the trouble, as it was his duty to have doné, to investigate its truth. As a vigilant trustee he was called upon, by the character of his trust, to ascertain, by the proper evidences, which was surely always in his power to obtain, that the contingencies had or had not happened upon which the trusts were to be executed, and he was surely wandering from the path of his duty when he depended upon the casual information derived from such questionable sources. The other respondent formed the determination not to pay her any thing, until she should be reduced to a state of utter destitution by the boundless indiscretion *482Of her husband, and has placed á construction oh the terrriS of the bequest entirely inconsistent with the beneficent intentions of the testator. Although the testator has declared expressly, that in this bequest he has made a provision for his daughter, her interests are viewed in a secondary light, and the apprehensions of a profligate expenditure, by the husband, of any thing which might be paid, has but too evidently operated as a reason for the indefinite postponement of the execution of the (iuties of the trust. The testimony in the cause clearly ‘represents her to have been iú a situation which the testator anticipated, and they aré both proved to have in effect acknowledged, that her necessities called for their interposition; yet the reception of á threatening letter constitutes the frivolous reason for the nonpayment. The chancellor, from the answers and evidence in the cause; has rightly conceived, that the proceeds of this fund should be placed under the control of that court, subject to be applied, as occasion might require, towards the fulfilment of the intentions of the testator, in administering to her wants, and in supplying her with the means of a decent support.
But this court cannot concur with the chancellor in the allowance of compound interest. It is neither charged, nor proved, that the executors had appropriated any of the bequest, or of the proceeds thereof, to their own use, or employed them in their own business; or in any way made any profit or gain fiom them, or in any manner subjected them to hazard. Rocke vs Hart, 11 Ves. 59. Schieffelin vs Stewart, 1 Johns. Chan. Rep. 624. Nor is there any reason to presume from the testimony, a profit or a gain. Treves vs Townshend, 1 Bro. Chan. Ca. 385. Hilliard’s case, 1 Ves. jr. 90. Piety vs Stace, 4 Ves. 620. Rocke vs Hart, 11 Ves. 58. On the contrary, if any inference is to be drawn from the proceedings in the cause, as to their disposition of the funds, it is merely that they have suffered the trust money to lie idle. Indeed, it does not appear to have been the intention of the- testator, by directing an investment,- that the proceeds should accumulate by a re-investment, but to gratify his object the interest should always have been in such a situation as to be immediately applicable to the object of his bounty, and give her the' means of á comfortable subsist-*483Mite. The interest was not to be paid at all events annually, but if her exigencies had not been such, in any given year, as to require payment, yet unfortunate occurences might have happened which would have demanded from them the payment of interest, which might have remained on hand for successive years. It was therefore proper that the interest of this fund should always have been kept within their control and power, for immediate relief, when unforeseen necessities or misfortunes might have demanded its application. This control could not have been so well exercised had the interest, as it accrued, been regularly invested, or put out to interest. It is therefore the opinion of the court, that there is no ground to. charge the executors with more than the legal interest.
It is a general rule, that all persons interested in tl* sub? ject of a suit should be made parties, whether that interest be legal or beneficial. The reason of this principle is, that the court may be enabled to make a complete decree between the parties, may prevent future litigation by. rendering a multiplicity of suits unnecessary, and may make it. perfectly certain that no injustice shall be done either to the parties before the court, or to others who may be in» forested in a decree that may be grounded upon a partial-view only of the real merits. Mitford, 29, 220, 144 Cooper Eq. Pl. 185. To this general rule there are many exceptions growing out of cases where, consistently with practical convenience, it would be incapable of application. West vs. Randal, 2 Mason’s Rep. 181, 190, per Story, .1., To these cases it is entirely unnecessary to advert, because we do not conceive that the cas,e before us comes within the scope of the general rule. The mother applies to the court to compel the application of the interest to relieve her necessities. This application for relief is confined to the terms of the trust, and to that portion, of the. trust money to which she has an interest. The principal be - longing to her children is not sought to be affected. It is true they have an interest in any balance of this fund, applicable to her use, which at her death may remain unexpended. But the power conferred is entirely discretionary in the executors, and they are at liberty to apply the whole of it to tne mother, if they deem it proper. Having ■-’¡is unlimited discretion reposed in them, it % believe,d. *484that they could not be held accountable to the children.' At all events, the interest is decreed to be paid into court for the purposes of the trust, and their contingent rights to this fund are left entirely' untouched by the decree. There it will remain, subject to future appropriation, and if they deem its expenditure at any time made at periods and under circumstances not called for by the ,will, they would doubtlessly have the .power to protect any interest they might have by an original application to the chancellor. '
Earle, J.
The decree in this case ought in my judgment to be affirmed. I do not consider the interest charged on the annuity, which the necessities of Mrs. Catlett required to be paid to her, as compound interest.
■ Stephen, J. concurred in opinion with Judge Earle.
Decreed, that the decree of the court of'chancery,, i^ that part thereof which ordered'and adjudged that the defendants should,' on or before the 24th of June then next, bring respectively into that court the sums of money therein' mentioned, be reversed. And decréed, that D«Vne, one of, the appellants, shall on or before such day as the chancellor shall direct, bring into the court of chancery the sum of g530, being the amount of the interest due on tile sum of S2000 retained by him, calculated from the 25th of. November 1818, to the 23d’ of' April 1323, with interest on the said sum .of 8530 from the 23d of April 1823, until the time of bringing the same into the said court; and also’ that Gassawdy, the other appellant, on or before, &c. bring into the court of chancery the sum of & 1SOO, being the amount' of the interest diie on the sum'ot 'B40Q0 retained by him, calculated from the 25th of November 1817, to the 23d of April Í823, with interest on the said sum of §1300, &c. Decreed also, that the residue of the said* decree of the court of chancery be affirmed — Each party to pay their respective costs ■ incurred in this court. That the chancellor pass such order and decree as may be proper and necessary tó' carry into full and complete effect the decree of this court.'" ■
DECREE REVERSED, &C.